   Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 1 of 12

                                                                    FILED
                                                            U.S. DISTRICT COURT
                                                                AUGUSTA DIV.
             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA          20 MAY 15 PH
                             AUGUSTA DIVISION

                                                        CLERK
REC TEC INDUSTRIES, LLC,                                      SO.

        Plaintiff/Counterclaim
        Defendant,


             V.                                 CV 119-164


THERMAL ENGINEERING
CORPORATION, a South Carolina
Corporation,

        Defendant/Counterclaim
        Plaintiff.




                                   ORDER




     Before the Court are Plaintiff's consent motion to file the

Parties'     Full    and   Final   Settlement   Agreement    and     Release

("Settlement Agreement") under seal (Doc. 36) and the Parties'

motion for dismissal (Doc. 35).         For the following reasons, the

motions are DENIED WITHOUT PREJUDICE.




                               I. BACKGROUND


     On March 30, 2020, the Parties filed a joint motion for

dismissal informing the Court they resolved this action.               (Mot.

for Dismissal, Doc. 35.)       As part of the motion, the Parties ask

that their Settlement Agreement be made an Order of the Court.

(Id.)     The Parties attached a cover sheet to the joint motion

entitled "Exhibit A: To Be Filed Under Seal."       (Mot. for Dismissal
     Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 2 of 12



Ex. A, Doc. 35-1.)         The motion for dismissal explains that the

cover sheet stands in place of the Settlement Agreement.                (Mot.

for Dismissal.)

         In conjunction with the joint motion for dismissal. Plaintiff

filed its consent motion to file under seal on March 31, 2020.

(Consent Mot. to Seal, Doc. 36.)           Plaintiff argues that relevant

factors weigh in favor of sealing the Settlement Agreement.                 (Id.

at 2-5.)       The motion professes that "[a] copy of Exhibit A to the

Motion for Dismissal will be hand-delivered to the Court."                  (Id.

at   1    n.l.)     Plaintiff   subsequently      provided    the   Settlement

Agreement.^



                                II. DISCUSSION


         The   Eleventh   Circuit   has   long   recognized   a ''presumptive

common law right to inspect and copy judicial records."                 United

States V. Rosenthal, 763 F.2d 1291, 1293 (11th Cir. 1985) (citing

Nixon V. Warner Commc^ns, Inc., 435 U.S. 589, 597 (1978)).                  "The

operations of the courts and the judicial conduct of judges are

matters of utmost public concern, . . . and the common-law right

of access to judicial proceedings, an essential component of our

system of justice, is instrumental in securing the integrity of




1 Therefore, the Settlement Agreement is not currently part of the record
      Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 3 of 12



the process."      Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245

(11th Cir. 2007) (citation and internal citation omitted).

       A party can justify sealing a document by showing good cause.

Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304,

1310 (11th Cir. 2001).          Good cause is determined by balancing the

historical presumption of right to access against the movant's

privacy interests.       Id. at 1311; Newman v. Graddick, 696 F.2d 796,

803    (11th   Cir.    1983).      ''[T]he   nature     and    character    of   the

information in question" determines good cause.                  Romero, 480 F.3d

at 1246 (quoting        Chicago    Tribune, 263 F.3d          at 1315).     Courts

evaluate, among other considerations: (a) "whether allowing access

would     impair      court    functions     or    harm       legitimate    privacy

interests"; (b) "the degree of and likelihood of injury if" the

information     was    "made    public";     (c)   "the    reliability      of   the

information"; (d) "whether there will be an opportunity to respond

to the information"; (e) "whether the information concerns public

officials or public concerns"; and (f) "the availability of a less

onerous alternative." Id.          Whether a movant establishes good cause

is within the determining court's discretion.                    See Newman, 696

F.2d at 803.


        The Court's Local Rules establish the procedure for sealing

documents.     LR 79.7, SDGa.       A "person desiring to have any matter

placed under seal shall present a motion setting forth the grounds

why   the   matter     presented    should   not   be     available   for   public
      Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 4 of 12



inspection."        Id. 79.7(b).     The Local Rules set forth three layers

of information to which a motion to seal may extend: ^Ml) the name

of the movant; (2) the title of the filing sought to be sealed;

and    (3)    the   contents   of    the     filing   itself."       Id.   79.7(d).

Furthermore,

       A party who moves to seal any matter submitted to the
       Court shall indicate whether the matter should be sealed
       permanently or until: (1) the conclusion of the trial,
       (2) the entry of final judgment, (3) the conclusion of
       the direct appeal, or (4) some other specified time.
       The permanent sealing of a Court record is not preferred
       and should be sought only where temporary sealing is not
       adequate to protect the interest at stake.      Upon the
       expiration of any temporary sealing period, the matter
       shall be unsealed and made a part of the public record.

Id. 79.7(e).        Here, Plaintiff failed to request a duration of the

sealing.

       Even if the motion to file under seal meets no opposition,

the parties to a lawsuit lack the authority to determine which

documents outweigh the public's common law right of access.                  Wilson

V.    Am.    Motors   Corp.,   759    F.2d    1568,   1571   (11th    Cir.   1985).

Therefore, "^Mistrict court[s] must keep in mind the rights of a

third party — the public, ^if the public is to appreciate fully

the often significant events at issue in public litigation and the

workings of the legal system.'"              Id. (quoting Newman, 696 F.2d at

803).       Despite guidance in this Circuit exhibiting a reluctance to

seal documents, the present motion is in line with a growing.
    Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 5 of 12



concerning trend of filings seemingly assuming the Court grants

requests to seal as a matter of course.

     Within its brief motion to file under seal. Plaintiff offers

varying and inconsistent justifications for sealing the Settlement

Agreement.      At the outset. Plaintiff contends that the Settlement

Agreement merits sealing because it contains ^^sensitive business

terms and competitive terms."              (Consent Mot. to Seal, at 1.)

Instead    of   citing   case   law     justifying    sealing   the   Settlement

Agreement for this reason. Plaintiff offers authority asserting

the Court should seal the Settlement Agreement because the Parties

intended the agreement to be confidential.                 (See id. at 2-3.)

Finally, in a cursory good cause analysis. Plaintiff notes that it

prefers not to share its trademark valuations with the general

public.    (Id. at 4.)

     The Court addresses Plaintiff's arguments under the Romero

factors.


A. Whether Allowing Access Would Impair Court Functions or Harm
   Legitimate Privacy Interests

     As Plaintiff points out, it is unlikely allowing access would

impair Court functions.         Plaintiff further contends, though, that

allowing    access   would      "harm    the   parties'   legitimate     privacy

interests in limiting disclosure of the agreement to the general

public."    (Consent Mot. to Seal, at 4.)            Plaintiff fails to expand

upon this notion.        Although true that settlement agreements are
    Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 6 of 12



generally private, the filing of the agreement with the Court makes

the document a judicial record.              See Kemar v. Avco Corp., No. 6:06-

cv-448-Orl-22DAB, 2007 WL 2696571, at *2 {M.D. Fla. Sept. 11, 2007)

("By filing the suit, the matter became this [c]ourt's business,

and this [c]ourt conducts business [publicly].                      Having chosen to

pursue a claim in a public court, [the] [p]laintiff must take the

burdens of such forum, as well as its benefits.").

     That      the   Settlement              Agreement      "concerns          settlement

negotiations     that      were        intended      to     be     confidential"      is

insufficient    on   its    own    to       overcome      the    public   presumption.

(Consent Mot. to Seal, at 3); Brown v. Advantage Eng^g, Inc., 960

F.2d 1013, 1016 (11th Cir. 1992) ("It is immaterial whether the

sealing   of   the   record       is    an    integral      part    of    a    negotiated

settlement agreement between the parties, even if the settlement

comes with the court's active encouragement.                       Once a matter is

brought before a court for resolution, it is no longer solely the

parties' case, but also the public's case."); see also Willis v.

United States, No. CV 117-015, 2019 WL 7194599, at *2 (S.D. Ga.

Dec. 26, 2019); Eigenberger v. Tokyo Statesboro GA, LLC, No. CV617-

160, 2018 WL 2065942, at *2 (S.D. Ga. May 3, 2018) ("[T]he [c]ourt

needs far more than the parties' agreement that the settlement

agreement should be sealed.").

     Plaintiff's     citation          to    Local     Access,     LLC    v.    Peerless

Network, Inc., No. 6:14-cv-339-Orl-40TBS, 2017 WL 2212786, at *2
    Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 7 of 12



(M.D.    Fla.    May    17,    2017),   provides    minimal    support     for   its

position.       (Consent Mot. to Seal, at 2-3.)         Local Access, and the

authority       Local    Access      relied   upon,    involved    enforcing       a

confidential settlement agreement, not the filing of a settlement

agreement in the first instance for the court's adoption.                        This

distinguishing fact is significant.               In Local Access, the Parties

entered     a    private,      confidential   settlement       agreement    as     is

customary.       Because that confidential settlement agreement later

generated a dispute requiring the court's resolution, the court

determined       sealing      the    settlement    agreement    outweighed        the

public's right to access.               2017 WL 2212786, at *2           C^So, for

example, when a party seeks to enforce a confidential settlement

agreement, some courts have permitted the filing of the agreement

under seal to preserve confidentiality.") (emphasis added).                       The

Parties here do not seek to enforce a settlement agreement, and

therefore, the reasoning in Local Access is largely inapplicable.

        With that said, the Court recognizes Plaintiff's possess some

level of interest in maintaining the privacy of sensitive business

and competitive terms.              But the Court finds a minimal interest

here.     First, Plaintiff offers no argument that the terms at issue

are trade secrets.            See BASF Corp. v. SNF Holding Co., No. 4:17-

cv-251, 2019 WL 3554699, at *5 (S.D. Ga. Aug. 5, 2019) (citing

Romero, 480 F.3d at 1246, Chicago Tribune, 263 F.3d at 1313-14)

("By proceeding in this generalized manner, [the] [p]laintiff has
      Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 8 of 12



failed        to        show      possible      harm        to      legitimate         privacy

interests, . . . and failed to establish that the information it

seeks to redact actually constitutes proprietary trade secrets.").

Second, a review of the Settlement Agreement uncovers no product

specifications, such as design plans.                         Cf. generally, Chemence

Med. Prods., Inc. v. Medline Indus., Inc., No. 1:13-CV-500-TWT,

2015 WL 149984 (N.D. Ga. Jan. 12, 2015).                         Third, several of the

terms contemplated are divulged elsewhere in the record. (Compare,

Settlement Agreement, at 2-3, with Answer & Countercls., Doc. 20,

     105-132); see Pledger v. Reliance Tr. Co., No. 1:15-CV-4444-

MHC,    2019       WL    4439606,      at    *21-22      (N.D.   Ga.      Feb.   25,    2019).

Admittedly,         the    Court declined           to    compare    every term in         the

Settlement Agreement against every term displayed in the record,

but    that    duty       is    not    the   Court's      responsibility,          it is   the

movant's.          See BASF Corp., 2019 WL 3554699, at *5 (finding the

plaintiff failed to establish good cause when it offered no degree

of     specificity             concerning     the        justification       for     numerous

redactions).             Plaintiff simply states that the sensitive terms

require       redacting ■ a           substantial        portion     of    the     Settlement

Agreement without establishing the need to seal any specific term

or section.             For these reasons, the first factor weighs against

sealing the Settlement Agreement.
     Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 9 of 12



B. The Degree and Likelihood of Injury if Made Public

      Plaintiff expresses that it wishes not to disclose the value

it attributes to its trademarks.            (Consent Mot. to Seal, at 4.)

Plaintiff offers no authority asserting that such a concern is a

sufficient harm to override the public's access rights.                    Although

the Court understands Plaintiff s hesitation, the amount of the

settlement is generally inadequate to merit sealing a settlement

agreement.

      Absent ^^evidence showing how [public disclosure] could cause

injury" and the ^'type of injury" feared, a party's showing is

inadequate to demand sealing the financial information in the

settlement.      Clark v. Bamberqer, No. 1:12cvll22-MHT (WO), 2016 WL

1183180, at *3 (M.D. Ala. Mar. 28, 2016) (emphasis in original).

Plaintiff's       motion     disregards         any     explanation        precisely

identifying      how   disclosure of the information creates risk of

injury     and   the   methods    competitors         may   employ    to   use   that

information to Plaintiff's disadvantage.                Plaintiffs are required

to "make a particular and specific demonstration of fact showing

that disclosure would result in an injury sufficiently serious to

warrant protection."        Thomas v. Houston Healthcare Sys. Inc., No.

5:17-cv-386(MTT), 2019 WL 5850547, at *2 (M.D. Ga. May 24, 2019)

("[C]onclusory assertions of possible harm, such as those stated

by   the   parties,    do   not   show   good    cause.").       On    that   basis.
      Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 10 of 12



Plaintiff's conclusory contention of potential injury falls short

of the necessary showing under the likelihood of injury factor.

C. Reliablli'by, Opportunity to Respond, and Public Officials or
      Concerns


       The next three factors weigh in favor of sealing the document.

The    Settlement       Agreement    presents        no   reliability          issues    or

information       involving     public     officials         or       public    concerns.

Furthermore,      the    Settlement      Agreement,       unlike        other    filings,

requires no response.

D. Availcddility of Less Onerous Alternative

       Finally, Plaintiff asserts 'Mue to the varied nature of the

relief and releases contained within the document, [the] degree of

redaction necessary would be too great to confer much benefit over

sealing the document."          (Consent Mot. to Seal, at 4.)                   Plaintiff

transitions from concerns regarding sensitive business terms to

the nature of relief and releases requiring sealing.                           Settlement

agreements generally encompass some form of relief and release.

Accepting Plaintiff's conclusory statement that the relief and

release      mandates      sealing      renders      virtually         all      settlement

agreements sealable.

        Additionally,      as   noted     above,      some    of       the     information

contained in the Settlement Agreement is readily found in other

filings on the Court's docket.             Therefore, the Court is reluctant

to    seal   an   entire   document      when   it    finds       a   possibility       that




                                          10
    Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 11 of 12



redaction may provide a less onerous alternative.                   Weighing the

Romero factors, the Court concludes Plaintiff fails to meet its

burden to show sealing the Settlement Agreement is necessary here.



                                  III. CONCLUSION


      For    the    foregoing      reasons,     IT   IS   HEREBY   ORDERED      that

Plaintiff's consent motion to file the Settlement Agreement under

seal (Doc. 36) is DENIED WITHOUT PREJUDICE.                  The Court permits

Plaintiff one       additional     opportunity to show        that the     Court's

adoption     of    the   Settlement      Agreement   necessitates    prohibiting

public access.2          Should   Plaintiff choose to seek to seal the

Settlement Agreement again, it shall FILE a motion with attached

documents     in   accordance     with    the   procedures   set   forth   in    the

Court's Local Rules within FOURTEEN (14) DAYS of the date of this

Order.      To the extent Plaintiff determines that redacting certain

information is a less troublesome route. Plaintiff shall file a

proposed redacted version and an unredacted version attached to

any subsequent motion.            Further, the motion shall set forth the

requested duration of any sealing or redaction of the document.

      Because the Parties made adoption of the sealed Settlement

Agreement a contingency for dismissal, IT IS FURTHER ORDERED that




2 As noted above, the Court is not inclined to block public access to the
Settlement Agreement solely because a party desires not to disclose the
settlement amount. Thus, any subsequent motion must provide sufficient evidence
of future harm resulting from disclosing the settlement amount to succeed.


                                          11
      Case 1:19-cv-00164-JRH-BKE Document 37 Filed 05/15/20 Page 12 of 12



the    Parties'   motion   for   dismissal   (Doc.   35)   is DENIED   WITHOUT

PREJUDICE.


       ORDER ENTERED at Augusta, Georgia, thi                   day of May,

2020.



                                                HALL,/'CHIEF JUDGE
                                    ^UNITEJJ^TATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA




                                      12
